  Case 3:19-cv-01515-SI      Document 1   Filed 09/19/19   Page 1 of 8




Michael Fuller, OSB No. 09357
OlsenDaines
US Bancorp Tower
111 SW 5th Ave., Suite 3150
Portland, Oregon 97204
michael@underdoglawyer.com
Direct 503-222-2000

Kelly D. Jones, OSB No. 074217
kellydonovanjones@gmail.com
Direct 503-847-4329

Of Attorneys for Plaintiff



               UNITED STATES DISTRICT COURT

                      DISTRICT OF OREGON

                       PORTLAND DIVISION



JOHN CARD                             Case No. 3:19-cv-1515

                   Plaintiff          COMPLAINT

      vs                              Telephone Consumer
                                      Protection Act
WELLS FARGO BANK N.A.
                                      Demand for Jury Trial
                   Defendant




COMPLAINT – Page 1 of 8
  Case 3:19-cv-01515-SI     Document 1    Filed 09/19/19   Page 2 of 8




                          INTRODUCTION

                                    1.

      This is an action for damages brought by an individual consumer

for violation of the Telephone Consumer Protection Act, 47 U.S.C. § 227,

et seq. (TCPA), which prohibits the use of artificial or prerecorded voice

messages or automated dialing equipment when making calls to

consumers’ cellular phones.

                                    2.

       The TCPA was designed to prevent unwanted robocalls like those

described in this complaint and to protect the privacy of U.S. citizens

like plaintiff. By enacting the TCPA, Congress intended to give

consumers a choice as to how corporations may contact them and to

prevent the nuisance associated with automated and prerecorded calls.

It is a violation of the TCPA to make any call (other than a call made for

emergency purposes or made with the prior express consent of the called

party) using any automatic telephone dialing system (ATDS) or an

artificial or a prerecorded voice—to any telephone number assigned to a

paging service, cellular telephone service, specialized mobile radio

service, or other radio common carrier service, or any service for which

the called party is charged for the call—unless such call is made solely

to collect a debt owed to or guaranteed by the United States. 47 U.S.C.

§ 227(b)(1)(A).



COMPLAINT – Page 2 of 8
  Case 3:19-cv-01515-SI     Document 1    Filed 09/19/19   Page 3 of 8




                                     3.

      The TCPA permits consumers to revoke their prior express

consent to be contacted by an ATDS or prerecorded voice messages. Van

Patten v. Vertical Fitness Grp., LLC, 847 F.3d 1037, 1048 (9th Cir. 2017).

                                     4.

      Prior express consent, even if obtained through a contract

between the parties, does not preclude a party from revoking consent.

Self-Forbes v. Advanced Call Ctr. Techs., LLC, No. 17-15804, 2018 U.S.

App. LEXIS 30577, 2018 WL 5414613, at *2 (9th Cir. Oct. 29, 2018).

                                     5.

      Calls placed by third-parties on behalf of a corporation are treated

as if the corporation itself placed the call. See In re DISH Network, LLC,

28 FCC Rcd. 6574, 6589 (F.C.C. 2013); In re Rules & Regulations

Implementing the Tel. Consumer Prot. Act of 1991, 23 FCC Rcd. 559,

565 (F.C.C. 2008); Campbell-Ewald Co. v. Gomez, 136 S. Ct. 663, 673

(2016).

                                     6.

      To “make” a call under the TCPA the corporation must either (1)

directly make the call or (2) have an agency relationship with the person

who made the call. Gomez v. Campbell-Ewald, Co., 768 F.3d 871, 877-

79 (9th Cir. 2014).




COMPLAINT – Page 3 of 8
  Case 3:19-cv-01515-SI     Document 1       Filed 09/19/19   Page 4 of 8




               JURISDICTION AND THE PARTIES

                                       7.

       This Court has jurisdiction under 28 U.S.C. § 1331 because the

TCPA is a federal consumer protection law.

                                       8.

      John Card (plaintiff) is an individual and a citizen of Oregon.

                                       9.

      Wells Fargo Bank N.A. (Wells Fargo) is a national association

bank and a citizen of South Dakota.

                                       10.

      Venue is proper under 28 U.S.C. § 1391(b) because Wells Fargo

conducted regular and sustained business in this district and a

substantial portion of the events or omissions giving rise to plaintiff’s

claim occurred within this district.




COMPLAINT – Page 4 of 8
  Case 3:19-cv-01515-SI     Document 1    Filed 09/19/19   Page 5 of 8




                      FACTUAL ALLEGATIONS

                                    11.

      Plaintiff has a telephone number ending in 7213 that is assigned

to a cellular telephone service.

                                    12.

      Plaintiff opened and maintained a credit account with Wells

Fargo for personal, family, household purposes. Plaintiff’s account

ultimately fell into arrears for an unpaid balance.

                                    13.

      Plaintiff sent letters to Wells Fargo, including letters dated

December 20, 2017, July 16, 2018, and November 13, 2018, informing

Wells Fargo that he was revoking any prior express consent that may

have been given to Wells Fargo to call his cell phone number. These

revocation letters unequivocally demanded that Wells Fargo stop any

and all future calls to plaintiff’s cell phone number and that failure to

do so would be deemed a willful violation of the law. The revocation

letters were received by Wells Fargo by certified mail on December 26,

2017, July 20, 2018, and November 20, 2018. Despite plaintiff’s

revocation letters and his demands to cease calling his cell phone

number, beginning on or about February 22, 2018 and continuing

through December 3, 2018, plaintiff received at least 197 unlawful calls

to his cell phone number from Wells Fargo.



COMPLAINT – Page 5 of 8
     Case 3:19-cv-01515-SI   Document 1     Filed 09/19/19    Page 6 of 8




                                     14.

        Whenever plaintiff answered the unlawful calls placed by Wells

Fargo to his cell phone number, he would answer, and then there would

be a pause before a corporate representative would speak. The unlawful

calls made by Wells Fargo were all identified as being made from 800-

272-1514, a phone number associated with Wells Fargo.

                                     15.

        The unlawful calls made by Wells Fargo to plaintiff’s cell phone

number were made using an artificial or a prerecorded voice or an

ATDS. The unlawful calls made by Wells Fargo to plaintiff’s cell phone

number were made using an ATDS as defined by 47 U.S.C. § 227(a)(1)

because Wells Fargo used equipment which has the capacity to store

numbers to be called or to produce numbers to be called, using a random

or    sequential   number    generator,    and   to   dial   such   numbers

automatically.




COMPLAINT – Page 6 of 8
  Case 3:19-cv-01515-SI     Document 1    Filed 09/19/19   Page 7 of 8




                         CAUSE OF ACTION

                                    16.

      As a result of Wells Fargo’s violations of 47 U.S.C. § 227(b)(1)(A)

as alleged in this complaint that violated plaintiff’s privacy rights and

interfered with his daily life activities and caused him substantial and

ongoing emotional distress, plaintiff is entitled to judgment against

Wells Fargo for statutory damages in the amount of at least $500 under

47 U.S.C. § 227(b)(3)(B) for each call in violation of 47 U.S.C.

§ 227(b)(1)(A) that is not found to have been made willfully or

knowingly, and statutory damages in the amount of $1,500 under 47

U.S.C. § 227(b)(3) for each call in violation of 47 U.S.C. § 227(b)(1)(A)

that is found to have been made willfully or knowingly, and injunctive

relief under 47 U.S.C. § 227(b)(3)(A), preventing Wells Fargo from

taking any action contrary to or in violation of any part of the TCPA, 47

U.S.C. § 227, and taxable costs.

                       DEMAND FOR JURY TRIAL

                                    17.

      Plaintiff demands trial by jury.




COMPLAINT – Page 7 of 8
  Case 3:19-cv-01515-SI   Document 1   Filed 09/19/19   Page 8 of 8




                     PRAYER FOR RELIEF

                                 18.

      Plaintiff seeks relief against Wells Fargo as described in

paragraph 17, and any other relief as the Court may deem just and

proper.


September 19, 2019

                              RESPECTFULLY FILED,

                              s/ Michael Fuller
                              Michael Fuller, OSB No. 09357
                              Lead Trial Attorney for Plaintiff
                              OlsenDaines
                              US Bancorp Tower
                              111 SW 5th Ave., Suite 3150
                              Portland, Oregon 97204
                              michael@underdoglawyer.com
                              Direct 503-222-2000




COMPLAINT – Page 8 of 8
